DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-17 drawn to a method of manufacturing a shoe, classified in A43D 8/22.
II.	Claims 18-20 drawn to a system for preparing a shoe upper or component thereof, classified in B41M3/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus without a conveyance system or vision system or by hand.



Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing
different search queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention;
(e) the inventions are likely to raise different non-prior art issues under 35
U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claims 1-20 contains claims directed to the following patentably distinct species.
	Category A: Types of Printing 
	A1:	Printing imparting color or pattern to only the continuous thread (Claims 3 and 15).
	A2:	Printing imparting color or pattern to the continuous thread and at least a portion of the flat upper portion (Claims 4 and 16).

	Category B:	Stations of Printing/Stitching
	B1:	Stitching and Printing are performed at a same manufacturing station (Claim 10).
	B2:	Stitching is aligned to the flat pattern upper at a first manufacturing station using a first vision system, and the printing is aligned to the flat upper at a second manufacturing station using a second vision system (Claim 11).

The species are independent or distinct because the claims to the different
species recite the mutually exclusive characteristics of such species (as discussed
above). In addition, these species are not obvious variants of each other based on the
current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species
from each category set forth above (either A1 or A2 and either B1 or B2), or a single grouping of patentably indistinct
species, for prosecution on the merits to which the claims shall be restricted if no
generic claim is finally held to be allowable. Currently, it appears that claims 1, 2, 5-9, 12-14 and 17-20 are generic.
There is a search and/or examination burden for the patentably distinct species
as set forth above because at least the following reason(s) apply:	
         (a)     the species or groupings of patentably indistinct species have acquired a
separate status in the art in view of their different classification
        (b)     the species or groupings of patentably indistinct species have acquired a
separate status in the art due to their recognized divergent subject matter
        (c )     the species or groupings of patentably indistinct species require a different
field of search (e.g., searching different classes/subclasses or electronic resources, or
employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Due to the complexity of the above requirement, a telephone call was not made to request an oral election to the above restriction requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853